UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2342


STEPHEN THOMAS YELVERTON, as Assignee of the claims of Wade
H. Atkinson, Jr.,

                Plaintiff - Appellant,

          v.

PHYLLIS Y. EDMUNDSON; YELVERTON FARMS, LTD.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:15-cv-00134-F)


Submitted:   March 29, 2016                 Decided:   March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Stephen Thomas Yelverton, Appellant Pro Se.            Matthew Scott
Sullivan, WHITE & ALLEN, PA, Kinston, North            Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Stephen Thomas Yelverton seeks to appeal the district court’s

order denying his motion for leave to file a second amended

complaint.      This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

The order Yelverton seeks to appeal is neither a final order nor

an appealable interlocutory or collateral order.                  Accordingly, we

grant    Appellees’      motion   to   dismiss      the    appeal    for    lack   of

jurisdiction.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court    and   argument    would    not    aid     the   decisional

process.



                                                                           DISMISSED




                                        2